United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                               Submitted June 23, 2022 *
                                 Decided July 1, 2022

                                        Before

                        DIANE S. SYKES, Chief Judge

                        MICHAEL B. BRENNAN, Circuit Judge

                        MICHAEL Y. SCUDDER, Circuit Judge

No. 22-1016

RICHARD ANTHONY JOHNSON,                       Appeal from the United States District
     Plaintiff-Appellant,                      Court for the Western District of Wisconsin.

      v.                                       No. 20-cv-496-jdp

JACOB GULLICKSON, et al.,                      James D. Peterson,
     Defendants-Appellees.                     Chief Judge.

                                      ORDER

      Richard Johnson sued police officers alleging that they violated his rights under
the Fourth Amendment by pointing a gun at him unprovoked while they searched his
home pursuant to a warrant. He also alleged that the warrant was not supported by
probable cause and that the officers failed to show him a copy of it during the search.
The district judge dismissed some of Johnson’s claims and eventually granted summary
judgment for the officers, ruling that qualified immunity insulated them from the




      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 22-1016                                                                        Page 2

excessive-force claim and that nothing unlawful occurred in obtaining and executing
the warrant. We affirm.

        We take the following facts from the summary-judgment record and view them
in the light most favorable to Johnson, drawing reasonable inferences in his favor.
See Young v. City of Chicago, 987 F.3d 641, 643 (7th Cir. 2021). In 2017 Jacob Gullickson,
who was then a detective with the Eau Claire, Wisconsin Police Department, applied for
a warrant to search Johnson’s home, which was rented by his roommate Jeffrey
Rodrick. Detective Gullickson attested that based on witness reports, including victims’
statements, officers suspected Johnson of several crimes, including possession of
cocaine with intent to distribute, child enticement, and sexual assault of a child. A
Wisconsin circuit court judge issued the warrant.

       On the same day, Detective Gullickson and other officers executed the search
warrant. They brought a battering ram, but Johnson opened the door when they
knocked. They entered the home with their weapons unholstered. Detective Gullickson
and another officer pointed their weapons (at least one gun and either another gun or
an electroshock device) at Johnson and told him to “shut the eff up” until he was
handcuffed. By Johnson’s account this lasted about five minutes, and “after [the
officers] handcuffed [him] and took [him] out of the apartment, nobody else pointed a
gun at [him].” Johnson asked for a copy of the search warrant, but one was not
provided, and during the ensuing prosecution, the warrant was sealed. Detective
Gullickson attested that he left the warrant on the kitchen table, but Johnson submitted
photos to show that there was no kitchen table. When the officers left the apartment,
they were unable to lock the door because they did not have a key, and the residence
was later burglarized.

       Johnson was convicted by a jury of sexual assault of a minor, child enticement,
and manufacturing or delivering THC (the psychoactive compound in cannabis); the
jury acquitted him of an offense relating to cocaine. He is currently serving his prison
sentence while he seeks review in the Wisconsin Supreme Court.

        Johnson sued the officers who searched his home under 42 U.S.C. § 1983. In his
amended complaint, he alleged that the officers violated his rights under the Fourth
Amendment because they (1) executed a warrant based on “inconsistent” statements
and lacking probable cause; (2) left the door to his residence unlocked, which led to the
burglary; (3) refused to show him the warrant during the search and conspired to have
it sealed afterward; and (4) pointed guns at him during the search even though he was
No. 22-1016                                                                         Page 3

cooperating. He also alleged that the officers targeted him on account of his race—he is
black—in violation of his right to equal protection under the Fourteenth Amendment.
The judge screened the complaint under 28 U.S.C. § 1915A. As relevant to this appeal,
the judge dismissed claims that the search warrant was not supported by probable
cause, that sealing the warrant violated Johnson’s rights, and that the investigation and
arrest were discriminatory.

       The defendants moved for summary judgment on the two remaining claims, and
the judge granted the motion. First, regarding the excessive-force claim, the judge
concluded that pointing weapons at Johnson did not violate a clearly established right
and the officers were therefore entitled to qualified immunity. Second, the judge
explained that officers are not required to have a copy of the warrant with them while
they search, so failing to show the warrant was not unreasonable under the Fourth
Amendment.

       On appeal Johnson principally challenges the decision in favor of the defendants
at summary judgment, a ruling that we review de novo. See Young, 987 F.3d at 643. He
contends that the police officers violated a clearly established right by pointing
weapons at him even though he was cooperating with the search and they had no
reason to believe that he was violent. Under the doctrine of qualified immunity, officers
are immune from suit unless they violate a constitutional right that was clearly
established at the time of the alleged violation and “every reasonable official would
have understood that what he is doing violates that right.” Reichle v. Howards, 566 U.S.
658, 664 (2012) (quotation marks omitted). Here, we agree with the judge that Johnson
did not have a clearly established right to not have weapons pointed at him when
officers arrived to execute the search warrant. Once officers raised the qualified-
immunity defense, Johnson had the burden to identify legal decisions that show the
claimed right was clearly established, and he points us to none. See Cibulka v. City of
Madison, 992 F.3d 633, 639 (7th Cir. 2021).

       Indeed, caselaw suggests that Johnson had no right to be free from a threat of
deadly force under the circumstances here. An excessive-force claim requires an
assessment of whether the officer’s use of force was objectively reasonable under the
circumstances. Graham v. Connor, 490 U.S. 386, 395 (1989). “[W]hen there is reason to
fear danger” based on factors like the nature of the crime, the threat to safety, and the
resistance of the suspect, police officers may have cause to point their guns at citizens.
Baird v. Renbarger, 576 F.3d 340, 344, 346–47 (7th Cir. 2009) (concluding that a jury could
find a violation of a clearly established right “when there was no hint of danger”). Drug
No. 22-1016                                                                            Page 4

trafficking is a crime often associated with violence. Id. at 344. Further, based on the
circumstances of the search, it is reasonable for officers to approach a criminal suspect
with some precaution. See Archer v. Chisholm, 870 F.3d 603, 617–18 (7th Cir. 2017)
(explaining that the conditions of the search, including “the presence of a battering ram
(that was not used) [and] the officers[] entering the home with ‘guns drawn,’” were not
unreasonable). Here, two officers pointed guns at Johnson for about five minutes—only
from the time they arrived until he was secured in handcuffs. Though they used vulgar
language and told him to shut up, “the Supreme Court has never held that the Fourth
Amendment protects against” rude behavior. Id. at 618.

        Johnson next argues that the evidence could support a finding that the officers
violated his Fourth Amendment rights by failing to show him the search warrant. He
points to the dispute about whether Detective Gullickson left a copy of the warrant on a
table, but that is immaterial. The officers were not required under the Fourth
Amendment to have the warrant with them during the search. See United States v.
Cazares-Olivas, 515 F.3d 726, 729 (7th Cir. 2008). Thus, as the judge logically inferred, the
officers could not be obligated to produce it on demand.

       We also understand Johnson to challenge the screening dismissal of his claims
that there was no probable cause for a search warrant, that sealing the search warrant
after his arrest violated his rights, and that officers violated his right to equal protection
by targeting him based on his race. But he merely repeats his allegations without
explaining how they add up to constitutional claims, therefore waiving arguments that
dismissal was improper. See Shipley v. Chi. Bd. of Election Comm’rs, 947 F.3d 1056, 1062–
63 (7th Cir. 2020).

        In any case, we see no problem with the dismissal of those claims. First, Johnson
failed to identify any falsehoods or inconsistencies in the victims’ statements that would
make it unreasonable for police officers to rely upon them in the search-warrant
application. See Sow v. Fortville Police Dep’t, 636 F.3d 293, 302 (7th Cir. 2011). Second, a
state judge—not the police officers—sealed the warrant, and liability under § 1983
requires the defendants’ personal involvement. See Colbert v. City of Chicago, 851 F.3d
649, 657 (7th Cir. 2017). Adding the conclusory allegation that the officers “conspired”
to seal it does not make a claim against them plausible. Third, to state a claim for an
equal-protection violation, Johnson needed to plausibly allege that the officers
intentionally discriminated against him based on his race, but it is evident from the
complaint that the officers obtained a warrant based on specific, individualized
No. 22-1016                                                                       Page 5

information that Johnson was involved in serious criminal activity. See Sow, 636 F.3d at
303.

      We have considered Johnson’s other arguments, including those about parties
dismissed at screening and his attempted joinder of his roommate, and none has merit.

                                                                             AFFIRMED